UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report ( Date of earliest event reported): September 18 2015 000-15701 (Commission file number) NATURAL ALTERNATIVES INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 84-1007839 (State of incorporation) (IRS Employer Identification No.) 1185 Linda Vista Drive San Marcos, California92078 (760) 744-7340 (Address of principal executive offices) (Registrant's telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS. On September 18, 2015, Natural Alternatives International, Inc., a Delaware corporation (NAI), issued a press release announcing that it has filed a lawsuit against Creative Compounds Inc. to stop them from intentionally and improperly trying to mislead NAI's actual and potential customers and wrongfully interfering with NAI's CarnoSyn® beta-alanine business. The suit was filed in U.S. District Court for the Southern District of California. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated by reference herein. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits. 99.1 Press Release of NAI issued on September 18, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Natural Alternatives International, Inc. Date: September 21, 2015 By: /s/ Ken Wolf Ken Wolf Chief Financial Officer
